Exhibit 99.1 News Release For Immediate Release ALASKA PACIFIC BANCSHARES, INC. REPORTS RESULTS OF ANNUAL MEETING AND APPOINTMENT OF NEW CHAIRMAN JUNEAU, Alaska, May 19, 2010 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (“Company”), the parent company of Alaska Pacific Bank (“Bank”), today announced the results of its Annual Meeting of Stockholders held on May 18, 2010 at the Prospector Hotel in Juneau, Alaska.At the Annual Meeting, stockholders approved the following three proposals: · Stockholders elected William A. Corbus, Maxwell S. Rule and Linda C. Thomas as directors of the Company for a three year term expiring in 2013, and Doug Andrew as a director for a one year term expiring in 2011, with each to serve until their respective successors have been duly elected and qualified. · Stockholders approved the compensation of the Company’s named executive officers. · Stockholders ratified the appointment of Moss Adams, LLP as the Company’s independent registered public accounting firm for the fiscal year ended December 31, 2010. In addition, the Company’s Board of Directors appointed William A. Corbus as Chairman of the Board.Mr. Corbus is the successor to Mr. Roger Grummett, who has served as Chairman of the Board since 2003, and who retired from the Board of Directors effective May 18, 2010, after serving as a director of the Company since its inception in 1999 and as a director of the Bank since “Roger Grummett has served the Board for twenty-three years and has played a key role in guiding the Bank through the myriad of changes in the financial services industry, including the transformation of Alaska Federal Savings & Loan Association from mutual to stock form and the formation of its publicly traded parent company, Alaska Pacific Bancshares, Inc. He was proud to serve as the Board’s chairman given that his father, Stan Grummett, was a charter board member starting in 1935,” said Craig E. Dahl, President, Chief Executive Officer and Director of the Bank and the Company.“We thank him for his years of service and wish him well as he enjoys retirement.”Dahl added. The appointment of Linda Thomas to the Board, whose position on the Board will be up for reelection in three years, fills the seat vacated by now retired Chairman, Roger Grummett.Ms. Thomas is Vice President and Chief Operations Officer for Alaskan Brewing Company, where she has worked since 1994. At the brewery, considered to be one of the top regional craft breweries in the nation, Ms. Thomas is responsible for guiding and achieving all strategic objectives and effective operations. Her past board appointments have included, among others, the Alaska State Chamber of Commerce, Bartlett Regional Hospital, and Juneau Chamber of Commerce. Ms. Thomas also holds a Bachelor of Business Administration degree in Accounting from the University of Alaska Fairbanks, and is a licensed CPA. The appointment of Doug Andrew to the Board, whose position on the Board will be up for reelection next year, fills a temporarily vacant seat created by the retirement of director Eric McDowell in February 2009.Mr. Andrew’s appointment to the Board brings the total number of Board members to nine. The number of Board members had been temporarily reduced to eight when Eric McDowell, founder of McDowell Group, retired after serving for almost 19 years. The Board chose to temporarily reduce its membership until the appointment of Mr. Andrew at today’s Annual Meeting. Mr.
